In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-21-00210-CR
                               No. 02-21-00211-CR

                          BRIAN RENFROW, Appellant

                                        V.

                             THE STATE OF TEXAS



                     On Appeal from the 396th District Court
                              Tarrant County, Texas
                      Trial Court No. 1642460D, 1657340D


                                     ORDER

      A first supplemental reporter’s record of the abatement hearing has been filed

on September 14, 2022, in the above referenced cause.

      If appellant wishes to file an amended brief, it will be due Monday,

September 26, 2022. The State’s amended brief in response, if any, will be due ten

(10) days later, on Thursday, October 6, 2022. NO EXTENSIONS SHOULD

BE NECESSARY. If neither party files an amended brief, we will resubmit the

appeal on Thursday, October 6, 2022, without additional briefing.
      We direct the clerk of this court to send a notice of this order to the attorneys

of record.

      Dated September 15, 2022.


                                                     Per Curiam




                                          2